— Appeal by plaintiff from a judgment in favor of the defendant, dismissing *905the complaint at the close of the entire case. Judgment reversed on the law and a new trial granted, with costs to abide the event. Plaintiff, a monthly-tenant, was injured when a fire occurred in the kitchen of her apartment, located in a building owned by the defendant. Concededly, the building was not within the purview of the Multiple Dwelling Law and the rights of the parties are governed by common-law principles. .There was evidence that the fire was caused by defective wires in the electric light fixture in the kitchen; that the defective condition had existed for some time prior to the occurrence, to the defendant’s knowledge; and that the defendant had made repairs to the fixture before the fire. Proof of repairs was some evidence that there had been a reservation of a degree of control of the premises by the defendant as landlord, and the record presented questions of fact which required submission to the jury. (Sendero y. Campbell, 288 N. Y. 328; Antomen V. Bay Ridge Savings Bank, 292 N. Y. 143.) Lewes, P. J., Johnston, Adel, Aldrich and Ñolan, JJ., concur.